Case 1:20-cv-00484-LO-TCB Document 11 Filed 04/27/20 Page 1 of 2 PageID# 130




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                    CLERK. U.r DISTHir.T COURT
                                   ALEXANDRIA DIVISION                                 ALEXAM ■ :!A. VIRCIiOIA



 AMAZON.COM.INC. and AMAZON
 DATA SERVICES,INC.,

                Plaintiffs.

        V.                                                     CASE NO,


 WDC I lOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS: BRIAN
  WATSON: STERLING NCP \'V. LLC:                     FILED UNDER SEAL PURSUANT TO
  MANASSAS NCP FF. LLC; NSII'I                       LOCAL RULE 5
 ADMINISTRATIVE MANAGER; NOVA
 WPC LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; JOHN DOES 1-20,

                Defendants.



     NOTICE OF HEARING RE APPLICATION FOR AN fX PARTE TEMPORARY
   RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY A PRELIMINARY
                              IN.IUNCTION SHOULD NOT ISSUE


        PLEASE TAKE NOTICE that, should the Court llnd it appropriate to hear oral argument

 on Plaintiffs' Application for an Ex Parte Temporary Restraining Order and Order to Show Cause

 Why a Preliminary Injunction Should Not Issue, Plaintiffs respectfully request that oral argument

 be set on or before May 1. 2020, or as soon thereafter as the matter may be heard. This request is

 driven by the urgency ofthe relief requested in Plaintiffs" Application, which seeks to protect and

 preserve evidence and assets including a multi-million dollar payment that, on information and

 belief, Defendants" former joint venture partner (IPI) intends to make to Defendants Sterling NCP

 FF LLC and Manassas NCP FF LLC on or before May 15, 2020.




                                                             I'LAINITI!S wrnci; RU tV/'.^flreXEMPORARY
                                                             RESTRAINING OROiiR AND ORDER TO SHOW
                                                             CAUSE RI-; I'KE1.IMINARY INJUNCTION
Case 1:20-cv-00484-LO-TCB Document 11 Filed 04/27/20 Page 2 of 2 PageID# 131
